Title: To Benjamin Franklin from Richard Bache, 26 October 1782
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia Octr. 26th, 1782
The other day Sally and myself had the pleasure of writing you per packet— I have only to add that we continue in good Health, and in the enjoyment of many Blessings—you have our best Love & Affections, & constant Wishes & Prayers for your health & Happiness— I am ever Dear Sir Your dutiful & Affectionate Son
Rich: Bache
You will receive herewith some more News papers.
  
Addressed: His Excellency / Dr. Benjamin Franklin / Passy.
